DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6, 10-15, and 17-24 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 06 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06 January 2021 is withdrawn.  Claims 7-9, directed to a combination of an annular seal member with first and second cylindrical member are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 4-10, 12-15, and 17-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an annular seal having the details, as set forth in claims that include elements such as a closed annular seal member having a center axis, the annular seal member being a monolithic element fabricated of a single plasma resistant elastic material, the closed annular seal member comprising: a bottom portion having a substantially flat surface; a first sidewall portion comprising a first lip region, the first sidewall portion adjoining the bottom portion at a first rounded corner; an outer wall portion, the outer wall portion comprising a recessed portion extending towards the bottom portion by less than half of a distance from the outer wall portion to the bottom, the recessed portion being recessed towards the bottom portion, the outer wall portion positioned opposite the bottom portion and adjoining the first lip region at a second rounded corner; a second sidewall portion comprising a second lip region, the second sidewall portion adjoining the outer wall portion at a third rounded corner, and adjoining the bottom portion at a fourth rounded corner, the annular seal member being symmetric about a centerline passing through a center of the recessed portion and a center of the bottom portion, and perpendicular to the center axis; and wherein the first sidewall portion and second sidewall portion are outwardly widened from the bottom portion toward the outer wall portion, and each comprise a surface inclined relative to the centerline that is substantially flat in cross section.  
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675